Citation Nr: 0028669	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-32 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
postoperative intervertebral disc syndrome of the lumbar 
spine to include bowel and bladder symptoms.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel
INTRODUCTION

The veteran had active military service from May 1943 to 
November 1943.

The current appeal arose from a February 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston Texas.  The RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for postoperative 
intervertebral disc syndrome of the lumbar spine to include 
bowel and bladder symptoms.

In September 1998 the RO denied entitlement to service 
connection for a right shoulder injury, and an increased 
evaluation for the service-connected chip fracture, 4th 
lumbar vertebra.  A notice of disagreement with the above 
determination was not filed, and such claims are therefore 
not considered part of the current appellate review.

In March 1999 the RO denied entitlement to service connection 
for osteoarthritis and rheumatoid arthritis of the spine, 
hips, shoulder, and neck as secondary to service-connected 
chip fracture of the 4th lumbar vertebra.  In April 1999 the 
veteran submitted a Statement in Support of Claim (VA Form 
21-4138) which the Board has construed as a notice of 
disagreement with the March 1999 denial.  This matter is 
further addressed in the remand portion of this decision.

In May 2000 the veteran presented oral testimony before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
via a video conference hearing with the RO, a transcript of 
which has been associated with the claims file.  He also 
submitted additional medical evidence with waiver of initial 
RO review.  See 38 C.F.R. § 20.1304(c) (1999).  


FINDINGS OF FACT

1.  In July 1981 the Board denied entitlement to service 
connection for postoperative intervertebral disc syndrome of 
the lumbar spine.  


2.  The evidence submitted since the Board's 1981 decision 
does not bear directly and substantially on the specific 
matter under consideration, is either cumulative or 
redundant, and is not by itself or in combination with the 
other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the July 1981 decision, wherein the 
Board denied entitlement to service connection for 
postoperative intervertebral disc syndrome of the lumbar 
spine, is not new and material, and the veteran's claim for 
that benefit has not been reopened.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the July 1981 
decision wherein the Board denied entitlement to service 
connection for postoperative intervertebral disc syndrome of 
the lumbar spine is reported in pertinent part below.  

On the induction physical examination the musculoskeletal 
system was normal.  The service medical records show that the 
veteran was hospitalized in October 1943 with a chief 
complaint of pain in his back.  It was reported that in 1926 
he had fallen off a horse and injured his back, that he was 
in bed for quite a while, that some type of brace was 
applied, and that since that time his back had given him 
trouble from time to time. 

Reportedly his back ached quite a bit since being in service, 
and he was unable to finish basic training.  It was related 
that in July, he was on a night problem when he slipped in 
the mud and fell down, twisting his back.  He believed that 
this aggravated his condition.  Examination revealed 
tenderness over the lumbar spine and very little limitation 
of motion.  Movements were slow because of pain.  X-ray of 
the lumbosacral spine showed deformities of the 3rd and 4th 
lumbar vertebrae that were thought to represent the residual 
of an old osteochondritis.  The normal intervertebral disc 
spacings were preserved.  The diagnosis was osteoarthritis, 
chronic, nonsuppurative, moderate, 3rd and 4th lumbar 
vertebrae, secondary to injury sustained as a civilian in 
1926.

In a rating decision of February 1944, the RO granted 
service-connection for osteoarthritis of the lumbar spine 
based on aggravation in service. 

When examined by VA in January 1945, the veteran reported 
that he had fallen off a horse in "1936" incurring a back 
injury.  It was noted that he had had back pain since.  On 
examination osteoarthritis of the 3rd and 4th lumbar 
vertebrae, secondary to the injury sustained in the fall off 
a horse, characterized by limitation of motion, and slight 
tilting of the lumbar spine toward the left were noted.  X-
ray of the lumbar spine revealed evidence of an old chip 
fracture involving the superior-anterior aspect of the fourth 
lumbar vertebra.  The diagnosis was changed to fracture, old 
,of superior-anterior, fourth lumbar vertebra, incurred when 
falling off a horse prior to service.

In a rating decision of February 1945, the RO changed the 
grant of service-connection for low back disability to 
reflect residual of chip fracture, old of superior anterior 
of fourth lumbar vertebra, formerly rated as chronic 
arthritis of the lumbar spine.  

In July 1946 a private doctor reported finding tenderness 
over the lumbosacral region, and provided a diagnosis of 
osteoarthritis of the lumbosacral region.

When the veteran was examined by VA in December 1947, there 
was no significant limitation of motion, deformity or other 
abnormality.  

VA examination in December 1949 was essentially negative 
except for minimal impairment of dorsal bending.  On these 
two examinations, X-rays of the lumbosacral spine were normal 
except for an ununited epiphysis of the anterior-superior 
margin of the fourth lumbar vertebra.

The veteran was hospitalized by VA in February 1954 because 
of increased pain in his low back and left hip.  Limitation 
of motion and pain on motion were noted.  X-ray of the lumbar 
spine showed some evidence of arthritic changes and the 
previously noted ununited epiphyseal site.  The primary 
diagnosis was myositis, acute, of erector spinous muscle 
group, due to unknown cause.

A rating decision in March 1954 shows the veteran's service-
connected low back disorder characterized as fracture of the 
4th lumbar vertebra with arthritis.

The veteran was hospitalized by VA in June 1955.  There were 
no neurological deficits in the lower extremities, muscle 
spasm, atrophy or paravertebral spasms.  There was some pain 
on motion.  X-ray of the lumbar spine revealed mild 
rotational scoliosis, an unfused apophysis in the fourth 
lumbar vertebra, and arthritic changes.  One doctor who saw 
the veteran believed that he had early rheumatoid arthritis 
and that the X-ray represented probable old apophysitis.  The 
diagnosis was degenerative arthritis of the lumbar spine, 
secondary to trauma.

When the veteran was hospitalized by VA in December 1955 it 
was reported that pain in the back and hips had gotten worse 
and involved the shoulders and neck.  X-rays of the cervical 
and lumbar spine revealed no gross abnormalities, except for 
those previously reported at the fourth lumbar vertebra.  The 
diagnosis was rheumatoid spondylitis, acute, chronic.

A June 1956 affidavit of the veteran is to the effect that he 
did not know how information that he injured his back in 1926 
became inserted in his service records.  Additional 
affidavits, dated in June 1956, including from his parents, 
were to the effect that the person making the affidavit had 
no knowledge of the veteran's having any disability involving 
his back prior to service.

An orthopedic examination conducted by VA in June 1956 
resulted in a finding that the clinical picture was that of 
acute myositis, rectus spinalis muscles.  X-rays showed an 
ununited accessory center of ossification at the fourth 
lumbar vertebra, diagnosed as a developmental anomaly.

Hospitalization of the veteran by VA in February 1957 
resulted in a diagnosis of rheumatoid arthritis, lumbar, 
thoracic and cervical spines.  X-ray examination revealed 
essentially normal bony findings of the spine.

An entry in a VA orthopedic clinic, dated in May 1979, noted 
degenerative joint disease of the lumbar spine.

Records of Memorial Hospital Systems show that during 
hospitalization beginning in July 1979, the veteran had an 
obvious spinal stenosis that responded to conservative 
therapy.  Examination findings included left calf atrophy, 
fifth nerve root numbness, positive straight leg raising on 
the left, and sciatic notch tenderness, bilaterally, more 
marked on the left.  X-ray showed minimal changes of the 3rd 
and 4th lumbar vertebrae, with the primary involvement 
appearing to be between the 4th and 5th lumbar vertebrae.  

NS, MD, reported that he first saw the veteran in July 1979 
for severe low back pain.  He said the veteran had evidence 
of a fifth nerve root syndrome, having findings that included 
calf atrophy and fifth root numbness on the left.  He was 
admitted to a hospital in August 1979 because of severe low 
back and left leg pain.  Dr. NS stated it was obvious that 
the veteran had extruded a herniated disc, and that a 
myelogram demonstrated an edematous nerve root.  At surgery, 
a complete extrusion was found with migration of the extruded 
fragment into the foramen.

The veteran was seen in an outpatient clinic of a VA hospital 
in January 1980.  It was reported that he was postoperative 
with pain persisting.  On examination the deep tendon 
reflexes were equal bilaterally.  Sensory examination was 
intact. Motor examination was 5/5.  

When the veteran was seen in March 1980 it was noted that he 
had undergone a laminectomy and excision of a herniated 
nucleus pulposus at the level of the 4th and 5th lumbar 
vertebrae in August 1979.  Sciatica of the left leg was 
noted.  Neurological evaluation in March 1980 disclosed 
deficits involving the left lower extremity, including some 
sensory changes.  The impression was radiculopathy at the 
level of the 4th and 5th lumbar vertebrae. 

When the veteran was seen in the orthopedic clinic in April 
1980, his surgical scar was well healed and straight leg 
raising was limited by tight hamstring.  Deep tendon reflexes 
were equal.  There was no specific muscle weakness or sensory 
deficit.  X-ray showed an unfused apophysis of the anterior-
superior margins of the 4th and 5th lumbar vertebrae and 
degenerative joint disease.

An entry in the outpatient clinical records in August 1980 
related that the veteran's problem was about the same.

A September 1980 report from MS, MD, was to the effect that 
with the veteran's history of multiple episodes of low back 
pain for over 30 years following a service-connected back 
injury, the completely extruded herniated disc was the 
culminating episode.

A September 1980 report from the Chief, Orthopedic Section of 
a VA hospital, was to the effect that the back injury, 
sustained by the veteran in service, resulted in the 
herniated nucleus pulposus at the level of the 4th and 5th 
lumbar vertebrae that was removed in August 1979.

In July 1981 the Board denied direct and secondary service 
connection for postoperative intervertebral disc syndrome of 
the lumbar spine.  The Board found that a herniated nucleus 
pulposus was not present during active military service, but 
was first demonstrated on an examination in 1979.  
Furthermore, the herniated nucleus pulposus, which was 
excised during surgery in August 1979, was not caused by 
anything that occurred during service.  The Board noted that 
the neurological symptoms experienced by the veteran in and 
since 1979 were caused by the herniated nucleus pulposus that 
was found in 1979.

The evidence submitted following the Board's 1981 decision 
consists of preservice and postservice employment physical 
examination reports dating from November 1941 through 
approximately the mid 1980's.  Prior to service there was no 
mention of a back disorder.  Beginning in 1956 the veteran 
was seen for variously diagnosed back disabilities.  

Also submitted were numerous VA medical records dating from 
the 1980's through early 2000 referring to treatment for back 
disability including surgery for ongoing symptoms of 
postoperative residuals of herniated disc with intervertebral 
disc syndrome.  

A mid 1984 VA neurosurgery treatment record noted complaints 
of back and left leg pain with excess walking and weather 
changes.  It was noted that the veteran was told of findings 
at surgery of degenerative joint disease and compressed 
roots.  He had had previous disc surgery in 1979.  It was 
noted that his trauma in "1947 ?" could have led to initial 
left leg pain and disc rupture.  It was noted that at surgery 
he had decompression of lumbosacral nerve roots from mainly 
root fibrosis and spondylosis.  

Private hospital records from Memorial Hospital Southeast 
dated in the mid 1990's referred to treatment for other than 
a back disability. 

Also submitted were duplicate service medical records as well 
as postservice private and VA medical records previously 
considered by the Board in 1981 including September 1980 
statements from MS, M.D. and the Chief, Orthopedic Section of 
a VA hospital.  

A September 1998 medical statement from a VA examiner noted 
the veteran had a history of bladder problems of a neurogenic 
nature secondary to a traumatic spinal cord injury.

In May 2000 the veteran provided oral testimony before the 
undersigned Member of the Board via a video conference 
hearing with the RO.  
A copy of the hearing transcript is on file.  The veteran 
testified that while on bivouac one night in the latter part 
of September 1943, he fell on his back under full pack during 
an obstacle course training exercise.  He reported having 
continuous back pain since the back injury.  He essentially 
claimed that he developed a herniated disc at the time of the 
inservice injury.


Criteria

The law provides that, when a claimant requests that a claim 
be reopened after an appellate decision and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and an adverse 
determination as to either question is appealable.  38 
U.S.C.A. § 7104 (West 1991). 

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999).

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7104(b); 38 C.F.R. § 20.1100.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999);  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.

First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Second, if the evidence is new and material the Board must 
reopen the claim and review all of the evidence of record to 
determine the outcome of the claim on the merits.

The first step involves three questions:

(1) Is the newly presented evidence "new" (not of record at 
the time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record)?

(2) Is it "probative" of the issue at hand?


(3) If it is new and probative, then, in light of all the 
evidence of record, is there a reasonable possibility that 
the outcome of the claim on the merits would be changed?

To justify a reopening of a claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in context of all the 
evidence, both old and new, would change the outcome.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

However, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that the Court impermissibly ignored 
the definition of "material evidence" adopted by the 
Department in 38 C.F.R. § 3.156 and without sufficient 
justification or explanation, rewrote the regulation to 
require, with respect to newly submitted evidence, that 
"there must be a reasonable possibility that new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome.  See, Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

The Federal Circuit held invalid the Colvin test for 
materiality as it was more restrictive than 38 C.F.R. § 
3.156(a).

In Elkins v. West, 12 Vet. App 209 (1999) the Court 
essentially held that the recent decision of the Federal 
Circuit in Hodge required the replacement of the two-step 
test in Manio with a three step test.

Under the Elkins test, the Secretary must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening, the Secretary 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1999).


Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for postoperative intervertebral disc 
syndrome of the lumbar spine, most recently to include bowel 
and bladder symptoms, which the Board denied in July 1981. 
When a claim is finally denied by the Board, the claim may 
not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

In July 1981 the Board denied entitlement to service 
connection for postoperative intervertebral disc syndrome of 
the lumbar spine as first noted many years postservice, there 
being no etiologic link to active duty or to service-
connected chip fracture of the fourth lumbar vertebra with 
arthritis.

The evidence associated with the claims file subsequent to 
the July 1981 Board decision consists of hearing testimony, 
additional VA medical records, preservice and postservice 
employment physical examination reports, and the veteran's 
statements and allegations presented on appeal.  

Also submitted were duplicate service medical records and 
postservice VA and private medical statements and records 
previously considered by the Board in July 1981, and as such 
are not new and material.  

The Board notes that the new VA medical evidence submitted 
since the July 1981 Board decision dates from the 1980's 
through early 2000, many years postservice, and is either 
cumulative or redundant, or otherwise does not bear directly 
or substantially upon the specific matter under 
consideration.  In this regard, it does not include competent 
medical evidence to establish a link between postoperative 
intervertebral disc syndrome of the lumbar spine to include 
bowel and bladder symptoms and active service or the service-
connected chip fracture of the fourth lumbar vertebra with 
arthritis.  Significantly, the Board notes that neither the 
veteran nor his representative are claiming that the a 
service-connected chip fracture of the fourth lumbar vertebra 
with arthritis has an aggravating effect nonservice connected 
intervertebral disc syndrome, lumbar spine.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

In particular, the Board notes that a July 1984 VA 
neurosurgery treatment record indicated that the veteran's 
history of trauma in the 1940's could have led to disc 
rupture and left leg pain.  However, this opinion is similar 
to the opinions expressed by Dr. MS and the Chief of an 
Orthopedic Section of a VA hospital in September 1980, and 
previously rejected by the Board in July 1981.  



In Reonal v. Brown, 5 Vet. App. 458 (1993) the Court held 
that the presumption of credibility (Justus v. Principi, 3 
Vet. App. 510 (1992)) did not arise or apply to a physician's 
statement relating the veteran's current disability to 
service where the opinion was based on history related by the 
veteran which had previously been considered and rejected.  
The Court has stated that such evidence cannot enjoy the 
presumption because a medical professional is not competent 
to opine as to matters outside his scope of expertise, and a 
bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).

Also, the Board points out that the preservice employment 
physical examination reports are not probative of the issue 
at hand as they are silent for any pertinent findings of a 
back disorder.  Moreover, the postservice employment physical 
examination reports are silent for any findings of the back 
until the mid 1950's many years postservice and merely refer 
to cumulative findings of back symptoms previously considered 
by the Board in 1981.  Such records are without competent 
medical evidence to link postoperative intervertebral disc 
syndrome of the lumbar spine to include bowel and bladder 
symptoms with any incident of active duty or to the service-
connected chip fracture of the fourth lumbar vertebra with 
arthritis.

The Board has also considered the veteran's contentions in 
statements and testimony, that he incurred intervertebral 
disc syndrome with herniated disc due to a back injury in 
service.  However, such argument is repetitive and was 
previously rejected by the Board, and as he is a lay person, 
he is not competent to testify as to medical diagnoses or 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

Accordingly, the Board finds that there is no additional 
evidence not previously submitted which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of this claim. 






As the Board noted earlier, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Elkins 
v. West, 12 Vet. App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
postoperative intervertebral disc syndrome of the lumbar 
spine to include bowel and bladder symptoms, the first 
element has not been met.  Accordingly, the Board's analysis 
must end here.  Butler v. Brown, 9 Vet. App. at 171 (1996).


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
postoperative intervertebral disc syndrome of the lumbar 
spine to include bowel and bladder symptoms, the appeal is 
denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, in April 1999 the veteran filed a 
notice of disagreement with the March 1999 rating decision 
wherein the RO denied entitlement to service connection for 
osteoarthritis and rheumatoid arthritis of the spine, hips, 
shoulder, and neck as secondary to the service-connected chip 
fracture of the 4th lumbar vertebra.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the Board is remanding the case to the RO for 
further action as follows:

The RO should issue a statement of the 
case referable to its March 1999 denial 
of entitlement to service connection for 
osteoarthritis and rheumatoid arthritis 
of the spine, hips, shoulders, and neck 
as secondary to the service-connected 
chip fracture of the 4th lumbar vertebra.  
The veteran should be advised of the need 
to timely submit a substantive appeal is 
he desires appellate review of this 
claim.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



